Exhibit 10.1

EXECUTION COPY

Asbury Automotive Group, Inc.

3.00% Senior Subordinated Convertible Notes due 2012

Unconditionally Guaranteed as to the
Payment of Principal, Premium,
if any, and Interest by the
Subsidiary Guarantors

Registration Rights Agreement

March 16, 2007

Goldman, Sachs & Co.,
Deutsche Bank Securities Inc.
  As representatives of the several Purchasers
  named in Schedule I to the Purchase Agreement
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004

Ladies and Gentlemen:

Asbury Automotive Group, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to the Purchasers (as defined herein) upon the terms set forth
in the Purchase Agreement (as defined herein) its 3.00% Senior Subordinated
Convertible Notes due 2012, which are unconditionally guaranteed by the
Subsidiary Guarantors (as defined herein).  As an inducement to the Purchasers
to enter into the Purchase Agreement and in satisfaction of a condition to the
obligations of the Purchasers thereunder, the Company and the Subsidiary
Guarantors, jointly and severally, agree with the Purchasers for the benefit of
Holders (as defined herein) from time to time of the Registrable Securities (as
defined herein) as follows:

1.             Definitions.

(a)           Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Purchase Agreement.  As used in this Agreement,
the following defined terms shall have the following meanings:

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is con­trolled by, or is under common control with
such specified person.  For


--------------------------------------------------------------------------------


purposes of this definition, control of a person means the power, direct or
indirect, to direct or cause the direction of the management and policies of
such person whether by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” means this Registration Rights Agreement.

“Closing Date” means the First Time of Delivery as defined in the Purchase
Agreement.

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“Common Stock” means the Company’s common stock, par value $.01 per share
together with any associated preferred share purchase rights.

“DTC” means The Depository Trust Company.

“Effective Date” has the meaning assigned thereto in Section 2(b)(i) hereof.

“Effective Failure” has the meaning assigned thereto in Section 7(b) hereof.

“Effectiveness Period” has the meaning assigned thereto in Section 2(b)(i)
hereof.

“Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effec­tive or at which the Shelf Registration Statement
otherwise becomes effective (or, if previously effective, designated).

“Electing Holder” has the meaning assigned thereto in Section 3(a)(iii) hereof.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Holder” means any person that is the record owner of Registrable Securities
(and includes any person that has a beneficial interest in any Registrable
Security in book-entry form).

“Indenture” means the Indenture, dated as of March 16, 2007, between the
Company, the Subsidiary Guarantors and The Bank of New York, as trustee,
relating to the Securities, as amended and supplemented from time to time in
accordance with its terms.

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

“NASD Rules” means the Rules of the National Association of Securities Dealers,
Inc., as amended from time to time.

2


--------------------------------------------------------------------------------


“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Appendix A hereto.

The term “person” means an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the
Securities Act) included in the Shelf Registration Statement, as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by the Shelf
Registration Statement and by all other amendments and supplements to such
prospectus, including all material incorporated by reference in such prospectus
and all documents filed after the date of such prospectus by the Company and the
Subsidiary Guarantors under the Exchange Act and incorporated by reference
therein.

“Purchase Agreement” means the Purchase Agreement, dated March 12, 2007, among
the Purchasers, the Company and the Subsidiary Guarantors relating to the
Securities.

“Purchasers” means the Purchasers named in Schedule I to the Purchase Agreement.

“Registrable Securities” means all or any portion of the Securities issued from
time to time under the Indenture in registered form and the shares of Common
Stock issuable upon conversion, repurchase or redemption of such Securities;
provided, however, that a security ceases to be a Registrable Security when it
is no longer a Restricted Security.

“Registration Default” has the meaning assigned thereto in Section 7(a) hereof.

“Restricted Security” means any Security or share of Common Stock issuable upon
conversion thereof except any such Security or share of Common Stock that
(i) has been effectively registered under the Securities Act and sold in a
manner contemplated by the Shelf Registration Statement, (ii) has been
transferred in compliance with Rule 144 under the Securities Act (or any
successor provision thereto) or is transferable pursuant to paragraph (k) of
such Rule 144 (or any successor provision thereto) or (iii) has otherwise been
transferred and a new Security or share of Common Stock not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of the
Company in accordance with the Indenture.

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

“Securities” mean, collectively, the 3.00% Senior Subordinated Convertible Notes
due 2012 of the Company to be issued and sold to the Purchasers, and securities
issued in exchange therefor or in lieu thereof pursuant to the Indenture.  Each
Security is entitled to the benefit of each guarantee provided for in the
Indenture (the “Subsidiary Guarantees”) and,

3


--------------------------------------------------------------------------------


unless the context otherwise requires, any reference herein to a “Security” or a
“Registrable Security” shall include a reference to the related Subsidiary
Guarantees.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

“Shelf Registration Statement” means a “shelf” registration statement filed or
designated under the Securities Act providing for the registration of, and the
sale on a continuous or delayed basis by the Holders of, all of the Registrable
Securities pursuant to Rule 415 or Rule 430B under the Securities Act and/or any
similar rule that may be adopted by the Commission, filed or designated by the
Company and the Subsidiary Guarantors pursuant to the provisions of Section 2 of
this Agreement, including the Prospectus contained therein, any amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement, and including all information deemed to be a part thereof pursuant to
Rule 430A, Rule 430B or Rule 430C.

“Special Interest” has the meaning assigned thereto in Section 7(a) hereof.

“Subsidiary Guarantors” has the meaning assigned thereto in the Indenture.

“Suspension Period” has the meaning assigned thereto in Section 2(c) hereof.

“Trust Indenture Act” means the Trust Indenture Act of 1939, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, as the
same shall be amended from time to time.

The term “underwriter” means any underwriter of Registrable Securities in
connection with an offering thereof under a Shelf Registration Statement.

(b)           Wherever there is a reference in this Agreement to a percentage of
the “principal amount” of Registrable Securities or to a percentage of
Registrable Securities, Common Stock shall be treated as representing the
principal amount of Securities that was surrendered for conversion or exchange
in order to receive such number of shares of Common Stock.

2.             Shelf Registration.

(a)           The Company and the Subsidiary Guarantors shall use their
reasonable best efforts to file with the Commission, or otherwise designate an
existing Shelf Registration Statement filed with the Commission, no later than
120 calendar days following the Closing Date, a Shelf Registration Statement
relating to the offer and sale of the Registrable Securities by the Holders from
time to time in accordance with the methods of distribution elected by such
Holders and set forth in such Shelf Registration Statement and, there­after, the
Company and the Subsidiary Guarantors, jointly and severally, agree to use its
reasonable best efforts to cause such Shelf Registration Statement to be
declared effective (or, if previously effective, designated) under the
Securities Act no later than 180 calendar days following the Closing Date;

4


--------------------------------------------------------------------------------


provided, however, that the Company and the Subsidiary Guarantors may, upon
written notice to all Holders, postpone having the Shelf Registration Statement
declared effective (or, if previously effective, designated) for a reasonable
period not to exceed 90 days if the Company or any of the Subsidiary Guarantors
possesses material non-public information, the disclosure of which would have a
material adverse effect on the Company and its subsidiaries taken as a whole;
provided, further, however, that no Holder shall be entitled to be named as a
selling securityholder in the Shelf Registration Statement or to use the
Prospectus forming a part thereof for resales of Registrable Securities unless
such Holder is an Electing Holder who agrees to be bound by all of the
provisions of this Agreement applicable to such Holder.

(b)           The Company and the Subsidiary Guarantors shall use their
reasonable best efforts:

(i)            to keep the Shelf Registration Statement con­tinuously effective
under the Securities Act in order to permit the Prospectus forming a part
thereof to be usable by Holders until the earliest of (1) the sale of all
outstanding Registrable Securities registered under the Shelf Registration
Statement; (2) the expiration of the period referred to in Rule 144(k) of the
Securities with respect to all Registrable Securities held by Persons that are
not Affiliates of the Company; and (3) two years from the date (the “Effective
Date”) such Shelf Registration Statement is declared effective (or, if
previously effective, designated) (such period being referred to herein as the
“Effectiveness Period”);

(ii)           after the Effective Time of the Shelf Registration Statement,
promptly upon the request of any Holder of Registrable Securities that is not
then an Electing Holder, to take any action reasonably necessary to enable such
Holder to use the Prospectus forming a part thereof for resales of Registrable
Securities, including, without limitation, any action necessary to identify such
Holder as a selling securityholder in the Shelf Registration Statement;
provided, however, that nothing in this subparagraph shall relieve such Holder
of the obligation to return a completed and signed Notice and Questionnaire to
the Company in accordance with Section 3(a)(ii) hereof; and

(iii)          if at any time the Securities, pursuant to the Indenture, are
convertible into securities other than Common Stock, to cause, or to cause any
successor under the Indenture to cause, such securities to be included in the
Shelf Registration Statement (or a new Shelf Registration Statement) no later
than the date on which the Securities may then be convertible into such
securities.

The Company and the Subsidiary Guarantors shall be deemed not to have used their
reasonable best efforts to keep the Shelf Registration Statement effective
during the requisite period if the Company or any of the Subsidiary Guarantors
voluntarily takes any action that would result in Holders of Registrable
Securities covered thereby not being able to offer and sell any of such
Registrable Securities during that period, unless such action is (A) required by
applicable law and the Company and the Subsidiary Guarantors there­after
promptly comply with the requirements of paragraph 3(j) below or (B) permitted
pursuant to Section 2(c) below.

5


--------------------------------------------------------------------------------


(c)           The Company and the Subsidiary Guarantors may suspend the use of
the Prospectus for a period (a “Suspension Period”) not to exceed 30 days in any
90-day period or an aggregate of 90 days in any 12-month period if the Board of
Directors of the Company shall have determined in good faith that because of
valid business reasons (not including avoidance of the Company’s and the
Subsidiary Guarantors’ obligations hereunder), including the acquisition or
divestiture of assets, pending corporate developments and similar events, it is
in the best interests of the Company and the Subsidiary Guarantors to suspend
such use, and prior to suspending such use the Company and the Subsidiary
Guarantors provide the Holders with written notice of such suspension, which
notice need not specify the nature of the event giving rise to such suspension.

3.             Registration Procedures.  In connection with the Shelf
Registration Statement, the following provisions shall apply:

(a) (i)       Not less than 30 calendar days prior to the Effective Time of the
Shelf Registration Statement, the Company shall mail the Notice and
Questionnaire to the Holders of Registrable Securities.  No Holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement as of the Effective Time, and no Holder shall be entitled to use the
Prospectus forming a part thereof for resales of Registrable Securities at any
time, in each case unless such Holder has returned a completed and signed Notice
and Questionnaire to the Company by the deadline for response set forth therein;
provided, however, Holders of Registrable Securities shall have at least 28
calendar days from the date on which the Notice and Questionnaire is first
mailed to such Holders to return a completed and signed Notice and Questionnaire
to the Company.

(ii)           After the Effective Time of the Shelf Registration Statement, the
Company shall, upon the request of any Holder of Registrable Securities that is
not then an Electing Holder, promptly send a Notice and Questionnaire to such
Holder.  The Company and the Subsidiary Guarantors shall not be required to take
any action to name such Holder as a selling securityholder in the Shelf
Registration Statement or to enable such Holder to use the Prospectus forming a
part thereof for resales of Registrable Securities until such Holder has
returned a completed and signed Notice and Questionnaire to the Company.

(iii)          The term “Electing Holder” shall mean any Holder of Registrable
Securities that has returned a completed and signed Notice and Questionnaire to
the Company in accordance with Section 3(a)(i) or 3(a)(ii) hereof.

(iv)          A Holder of Registrable Securities that does not provide the
Company with a completed and signed Notice and Questionnaire or the information
called for by it on or before the fifth business day before the date the initial
Shelf Registration becomes effective or designated, as applicable, will not be
named as a selling securityholder in the Shelf Registration Statement when it
becomes effective or designated, as applicable, and will not be able to use the
Shelf Registration Statement to resell Registrable Securities.  However, such a
Holder of Registrable Securities may thereafter provide the

6


--------------------------------------------------------------------------------


Company with a completed and signed Notice and Questionnaire, following which
the Company and the Subsidiary Guarantors will, within 30 days after that date
(except as described below), file a supplement to the Prospectus relating to the
Shelf Registration Statement, or, if required, file a post-effective amendment
or a new Shelf Registration Statement in order to permit resales of such
Holder’s Registrable Securities.  However, if the Company receives the completed
and signed Notice and Questionnaire during a Suspension Period, or if the
Company initiates a Suspension Period within 30 days after the Company receives
the completed and signed Notice and Questionnaire, then the Company and the
Subsidiary Guarantors will, except as described below, make the filing within 30
days after the end of the Suspension Period.  Notwithstanding anything herein to
the contrary, in no event will the Company and the Subsidiary Guarantors be
required to file more than one supplement to the Prospectus per 30-day period in
order to name as a selling securityholder any Holder that has provided the
Company with a completed and signed Notice and Questionnaire after the fifth
business day before the date the initial Shelf Registration becomes effective or
designated, as applicable.  If the Company and the Subsidiary Guarantors files a
post-effective amendment or a new Shelf Registration Statement, then the Company
and the Subsidiary Guarantors will use reasonable best efforts to cause the
post-effective amendment or new Shelf Registration Statement to become effective
under the Securities Act as promptly as practicable, but in any event by the
90th day after this Agreement requires the Company and the Subsidiary Guarantors
to file the post-effective amendment or new Registration Statement.  However, if
a post-effective amendment or a new Shelf Registration Statement is required in
order to permit resales by Holders seeking to include Registrable Securities in
the Shelf Registration statement after the effectiveness or designation of the
original Shelf Registration Statement, the Company and the Subsidiary Guarantors
will not be required to file more than one post-effective amendment or new
Registration Statement for such purpose in any 90-day period.

(b)           The Company shall furnish to each Electing Holder, prior to the
Effective Time, a copy of the Shelf Registration Statement initially filed with
the Commission, and shall furnish to such Holders, prior to the filing thereof
with the Commission, copies of each amendment thereto and each amend­ment or
supplement, if any, to the Prospectus included therein, and shall use its
reasonable best efforts to reflect in each such docu­ment, at the Effective Time
or when so filed with the Commis­sion, as the case may be, such comments as such
Holders and their respective counsel reasonably may propose.

(c)           The Company and the Subsidiary Guarantors shall promptly take such
action as may be necessary so that (i) each of the Shelf Registration Statement
and any amendment thereto and the Prospectus forming a part thereof and any
amendment or supplement thereto (and each report or other docu­ment incorporated
therein by reference in each case) complies in all material respects with the
Securities Act and the Exchange Act and the respective rules and regulations
thereunder, (ii) each of the Shelf Registration Statement and any amendment
thereto does not, when it becomes effective or is designated, as applicable,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the state­ments therein not
misleading and (iii) each of the Prospectus

7


--------------------------------------------------------------------------------


forming a part of the Shelf Registration Statement, and any amendment or
supplement to such Prospectus, does not at any time during the Effectiveness
Period include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(d)           The Company shall promptly advise each Electing Holder, and shall
confirm such advice in writing if so requested by any such Electing Holder:

(i)            when a Shelf Registration Statement and any amendment thereto has
been filed with the Commission and when a Shelf Registration State­ment or any
post-effective amendment thereto has become effective, in each case making a
public announcement thereof by release made to Reuters Economic Services and
Bloomberg Business News;

(ii)           of any request by the Commission for amendments or supplements to
the Shelf Registra­tion Statement or the Prospectus included therein or for
additional information;

(iii)          after the receipt by the Company of any notification with respect
to the issuance by the Commission of any stop order suspending the effectiveness
of the Shelf Registration Statement or the initiation of any proceedings for
such purpose;

(iv)          of the receipt by the Company of any notification with respect to
the suspension of the qualification of the securities included in the Shelf
Registration Statement for sale in any jurisdiction or the initi­a­tion of any
proceeding for such purpose; and

(v)           of the occurrence of any event or the existence of any state of
facts that requires the making of any changes in the Shelf Registra­tion
Statement or the Prospectus included therein so that, as of such date, such
Shelf Registration Statement and Prospectus do not contain an untrue statement
of a material fact and do not omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circum­stances under which they were made) not
misleading (which advice shall be accompanied by an instruc­tion to such Holders
to suspend the use of the Prospectus until the requisite changes have been
made).

(e)           The Company and the Subsidiary Guarantors shall use their
reasonable best efforts to prevent the issuance, and if issued to obtain the
withdrawal at the earliest possible time, of any order suspending the
effectiveness of the Shelf Registration Statement.

(f)            The Company shall furnish to each Electing Holder, with­out
charge, at least one copy of the Shelf Registra­tion Statement and all
post-effective amendments thereto, including financial statements and schedules,
and, if such Electing Holder so requests in writing, all

8


--------------------------------------------------------------------------------


reports, other documents and exhibits that are filed with or incorpor­ated by
reference in the Shelf Registration Statement.

(g)           The Company shall, during the Effectiveness Period, deliver to
each Electing Holder, without charge, as many copies of the Prospectus
(including each prelim­inary Prospectus) included in the Shelf Registration
Statement and any amendment or supplement thereto as such Electing Holder may
reasonably request; and the Company and the Subsidiary Guarantors consent
(except during a Suspension Period or during the continuance of any event or the
existence of any state of facts described in Section 3(d)(v) above) to the use
of the Prospec­tus and any amend­ment or supplement thereto by each of the
Electing Holders in connection with the offering and sale of the Registrable
Securities covered by the Prospectus and any amendment or supple­ment thereto
during the Effectiveness Period.

(h)           Prior to any offering of Registrable Securities pursuant to the
Shelf Registration Statement, the Company and the Subsidiary Guarantors shall
(i) register or qualify or cooperate with the Electing Holders and their
respective counsel in connection with the registration or quali­fication of such
Registrable Securities for offer and sale under the securities or “blue sky”
laws of such jurisdictions within the United States as any Electing Holder may
reasonably request, (ii) keep such registrations or qualifications in effect and
comply with such laws so as to permit the continuance of offers and sales in
such jurisdictions for so long as may be necessary to enable any Electing Holder
or underwriter, if any, to complete its distribution of Registrable Securities
pursuant to the Shelf Registration Statement, and (iii) take any and all other
actions necessary or advisable to enable the disposition in such jurisdictions
of such Registrable Securities; provided, however, that neither the Company nor
the Subsidiary Guarantors shall be obligated to (A) qualify as a foreign
corporation or as a dealer in securities in any jurisdiction where it would not
otherwise be required to so qualify but for this Sec­tion 3(h) or (B) file any
general consent to service of process in any jurisdiction where it is not as of
the date hereof so subject.

(i)            Unless any Registrable Securities shall be in book-entry only
form, the Company and the Subsidiary Guarantors shall cooperate with the
Electing Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold pursuant to the
Shelf Registration Statement, which certificates, if so required by any
securities exchange upon which any Registrable Securities are listed, shall be
penned, lithographed or engraved, or produced by any combination of such
methods, on steel engraved borders, and which certificates shall be free of any
restrictive legends and in such permitted denominations and registered in such
names as Electing Holders may request in connection with the sale of Registrable
Securities pursuant to the Shelf Registration Statement.

(j)            Upon the occurrence of any event or the existence of any state of
facts contemplated by paragraph 3(d)(v) above, the C­ompany and the Subsidiary
Guarantors shall promptly prepare a post-effective amend­ment to any Shelf
Registration Statement or an amendment or supplement to the related Prospectus
or file any other required document so that, as thereafter delivered to
purchasers of the Registrable Securities included therein, the Prospectus will
not include an untrue statement of a material fact or omit to state any material

9


--------------------------------------------------------------------------------


fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  If the Company notifies the
Electing Holders of the occurrence of any event or the existence of any state of
facts contemplated by paragraph 3(d)(v) above, the Electing Holder shall suspend
the use of the Prospectus until the requisite changes to the Prospectus have
been made.

(k)           Not later than the Effective Time of the Shelf Registration
Statement, the Company shall provide a CUSIP number for the Registrable
Securi­ties that are debt securities.

(l)            The Company shall use its reasonable best efforts to comply with
all applicable Rules and Regulations, and to make generally available to its
secu­rityholders as soon as practicable, but in any event not later than
eighteen months after (i) the effective date (as defined in Rule 158(c) under
the Securities Act) of the Shelf Registration Statement (or, if previously
effective, the designation date), (ii) the effective date of each post-effective
amendment to the Shelf Regis­tration Statement, and (iii) the date of each
filing by the Company with the Commission of an Annual Report on Form 10-K that
is incor­porated by reference in the Shelf Registration Statement, an earning
statement of the Company and its sub­sid­iaries complying with Section 11(a) of
the Securities Act and the rules and regulations of the Commission thereunder
(including, at the option of the Company, Rule 158).

(m)          Not later than the Effective Time of the Shelf Registration
Statement, the Company and the Subsidiary Guarantors shall cause the Indenture
to be qualified under the Trust Indenture Act; in connection with such
qualification, the Company and the Subsidiary Guarantors shall cooperate with
the Trustee under the Indenture and the Holders (as defined in the Indenture) to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and the
Company and the Subsidiary Guarantors shall execute, and shall use all
reasonable efforts to cause the Trustee to execute, all documents that may be
required to effect such changes and all other forms and documents required to be
filed with the Commission to enable such Indenture to be so qualified in a
timely manner.  In the event that any such amendment or modification referred to
in this Section 3(m) involves the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.

(n)           In the event of an underwritten offering conducted pursuant to
Section 6 hereof, the Company and the Subsidiary Guarantors shall, if requested,
promptly include or incorporate in a Prospectus supplement or post-effective
amendment to the Shelf Registration Statement such information as the Managing
Underwriters reasonably agree should be included therein and to which the
Company and the Subsidiary Guarantors do not reasonably object and shall make
all required filings of such Prospectus supplement or post-effective amendment
as soon as practicable after it is noti­fied of the matters to be included or
incorporated in such Prospectus supplement or post-effective amendment.

(o)           The Company and the Subsidiary Guarantors shall enter into such
customary agreements (including, if requested, an underwriting agreement in
customary form in the event

10


--------------------------------------------------------------------------------


of an underwritten offering conducted pursuant to Section 6 hereof) and take all
other appropriate action in order to expedite and facilitate the registration
and disposition of the Registrable Securities, and in connection therewith, if
an under­writing agreement is entered into, cause the same to contain
indemnification provisions and procedures substantially identical to those set
forth in Section 5 hereof with respect to all parties to be indemnified pursuant
to Section 5 hereof; provided that the Company and the Subsidiary Guarantors
shall not be required to enter into any such agreement more than two times with
respect to all the Registrable Securities and may delay entering into such
agreement until the consummation of any underwritten public offering in which
the Company shall have then engaged.

(p)           The Company shall:

(i)(A)  make reasonably available for inspection by the Electing Holders, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement, and any attorney, accountant or other agent retained by such Electing
Holders or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and (B) cause the Company’s and the Subsidiary Guarantors’
officers, directors and employees to supply all information reasonably requested
by such Electing Holders or any such underwriter, attorney, accountant or agent
in connection with the Shelf Registration Statement, in each case, as is
customary for similar due diligence exam­inations; provided, however, that all
records, information and documents that are designated in writing by the
Company, in good faith, as confidential shall be kept confi­dential by such
Electing Holders and any such underwriter, attorney, accountant or agent, unless
such disclosure is made in connection with a court proceeding or required by
law, or such records, information or documents become available to the public
generally or through a third party without an accompanying obligation of
confidentiality; and provided further that, if the foregoing inspection and
information gathering would otherwise disrupt the Company’s or the Subsidiary
Guarantors’ conduct of its business, such inspection and information gathering
shall, to the great­est extent possible, be coordinated on behalf of the
Electing Holders and the other parties entitled thereto by one counsel
designated by and on behalf of the Electing Holders and other parties;

(ii)           in connection with any underwritten offering conducted pursuant
to Section 6 hereof, make such repre­sen­tations and warranties to the Managing
Underwriters, in form, substance and scope as are customarily made by the
Company to underwriters in secondary underwritten offerings of equity and
convertible debt securities and cov­ering matters including, but not limited to,
those set forth in the Purchase Agreement;

(iii)          in connection with any underwritten offering conducted pursuant
to Section 6 hereof, obtain opinions of counsel to the Company (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the Managing Underwriters) addressed to the Managing Underwriters, covering such
matters as are customarily covered in opinions requested in secondary
underwritten

11


--------------------------------------------------------------------------------


offerings of equity and convertible debt securities and such other matters as
may be reasonably requested by such Managing Underwriters;

(iv)          in connection with any underwritten offering conducted pursuant to
Section 6 hereof, obtain “cold comfort” letters and updates thereof from the
independent public accountants of the Company (and, if necessary, from the
independent pub­lic accountants of any subsidiary of the Company or of any
business acquired by the C­ompany for which financial statements and finan­cial
data are, or are required to be, included in the Shelf Registration Statement),
addressed to the underwriters, in customary form and covering matters of the
type customarily covered in “cold comfort” letters in connection with secondary
under­written offerings;

(v)           in connection with any underwritten offering conducted pursuant to
Section 6 hereof, deliver such documents and certificates as may be reasonably
requested by the Managing Underwriters, including, without limitation,
certificates to evidence compliance with Section 3(j) hereof and with any other
customary conditions contained in the underwriting agreement or other agreements
entered into by the Company.

(q)           The Company will use its reasonable best efforts to cause the
Common Stock issuable upon conversion of the Securities to be listed on the New
York Stock Exchange or other stock exchange or trading system on which the
Common Stock primarily trades on or prior to the Effective Time of the Shelf
Registration State­ment hereunder.

(r)            In the event that any broker-dealer registered under the Exchange
Act shall be an “affiliate” (as defined in Rule 2720(b)(1) of the NASD Rules (or
any successor provision thereto)) of the Company or has a “conflict of interest”
(as defined in Rule 2720(b)(7) of the NASD Rules (or any successor provision
thereto)) and such broker-dealer shall underwrite, participate as a member of an
underwriting syndicate or selling group or assist in the distribution of any
Registrable Securities covered by the Shelf Registration Statement, whether as a
Holder of such Registrable Securities or as an underwriter, a placement or sales
agent or a broker or dealer in respect thereof, or otherwise, the Company shall
assist such broker-dealer in complying with the requirements of the NASD Rules,
including, without limitation, by (A) engaging a “qualified independent
underwriter” (as defined in Rule 2720(b)(15) of the NASD Rules (or any successor
provision thereto)) to participate in the preparation of the registration
statement relating to such Registrable Securities, to exercise usual standards
of due diligence in respect thereto and to recommend the public offering price
of such Registrable Securities, (B) indemnifying such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 5 hereof, and (C) providing such information to such broker-dealer as
may be required in order for such broker-dealer to comply with the requirements
of the NASD Rules.

(s)           The Company and the Subsidiary Guarantors shall use their
reasonable best efforts to take all other steps necessary to effect the
registration, offering and sale of the Registrable Securities covered by the
Shelf Registra­tion Statement contemplated hereby.

12


--------------------------------------------------------------------------------


4.             Registration Expenses.  Except as otherwise provided in Section
3, the Company shall bear all fees and expenses incurred in connection with the
performance by the Company and the Subsidiary Guarantors of their obligations
under Sections 2, 3 and 6 hereof and shall bear or reimburse the Electing
Holders for the reasonable fees and disbursements of a single counsel selected
by a plurality of all Electing Holders who own an aggregate of not less than 25%
of the Registrable Securities covered by the Shelf Registration Statement to act
as counsel therefor in connection therewith.  Each Electing Holder shall pay all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Electing Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

5.             Indemnification and Contribution.

(a)           Indemnification by the Company and the Subsidiary Guarantors. Upon
the registration of the Registrable Securities pursuant to Section 2 hereof, the
Company and the Subsidiary Guarantors, jointly and severally, shall indemnify
and hold harmless each Electing Holder and each underwriter, selling agent or
other securities professional, if any, which facilitates the disposition of
Registrable Securities, and each of their respective officers and directors and
each person who controls such Electing Holder, underwriter, selling agent or
other securities professional within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (each such person being sometimes referred
to as an “Indemnified Person”) against any losses, claims, damages or
liabilities, joint or several, to which such Indemnified Person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act, or any Prospectus
contained therein or furnished by the Company to any Indemnified Person, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and the
Company and the Subsidiary Guarantors, jointly and severally, hereby agree to
reimburse such Indemnified Person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such action
or claim as such expenses are incurred; provided, however, that neither the
Company nor any Subsidiary Guarantor shall be liable to any such Indemnified
Person in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such Shelf Registration
Statement or Prospectus, or amendment or supplement, (i) in reliance upon and in
conformity with written information furnished to the Company by such Indemnified
Person expressly for use therein or (ii) distributed by such Indemnified Person
in contravention of a reasonable written direction provided by the Company to
such Indemnified Person in advance of such distribution in accordance with
Section 3(j).

(b)           Indemnification by the Electing Holders and any Agents and
Underwriters.  Each Electing Holder agrees, as a consequence of the inclusion of
any of such Electing Holder’s Registrable Securities in such Shelf Registration
Statement, and each underwriter, selling agent or other securities professional,
if any, which facilitates the disposition of Registrable Securities

13


--------------------------------------------------------------------------------


shall agree, as a consequence of facilitating such disposition of Registrable
Securities, severally and not jointly, to (i) indemnify and hold harmless the
Company and the Subsidiary Guarantors, their directors, officers who sign any
Shelf Registration Statement and each person, if any, who controls the Company
or any of the Subsidiary Guarantors within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, against any losses,
claims, damages or liabilities to which the Company, the Subsidiary Guarantors
or such other persons may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in such Shelf Registration Statement or
Prospectus, or any amendment or supplement, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Electing Holder, underwriter, selling agent or other securities professional
expressly for use therein, and (ii) reimburse the Company and the Subsidiary
Guarantors for any legal or other expenses reasonably incurred by the Company
and the Subsidiary Guarantors in connection with investigating or defending any
such action or claim as such expenses are incurred.

(c)           Notices of Claims, Etc.  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action or proceeding for which indemnification is sought, such indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 5, notify such indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under the indemnification provisions of or contemplated by
subsection (a) or (b) above.  In case any such action shall be brought against
any indemnified party and it shall notify an indemnifying party of the
commencement thereof, such indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, such indemnifying party shall not be
liable to such indemnified party under this Section 5 for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment (i)
includes an unconditional release of the indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to,
or an admission of, fault, culpability or a failure to act, by or on behalf of
any indemnified party.

14


--------------------------------------------------------------------------------


(d)           Contribution.  If the indemnification provided for in this Section
5 is unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation (even if the Electing Holders or any underwriters, selling
agents or other securities professionals or all of them were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations re­ferred to in this Section 5(d). 
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemni­fied party in connection with investigating or
defending any such action or claim.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The obligations of the Electing Holders and any
underwriters, selling agents or other securities professionals in this Section
5(d) to contribute shall be several in proportion to the percentage of principal
amount or number of shares, as applicable, of Registrable Securities registered
or underwritten, as the case may be, by them and not joint.

(e)           Notwithstanding the provisions of this Section 5(e), no holder
shall be required to contribute any amount in excess of the amount by which the
dollar amount of the proceeds received by such holder from the sale of any
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) exceeds the amount of any damages which such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission, and no underwriter shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which such
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.

(f)            (e)           The obligations of the Company and the Subsidiary
Guarantors under this Section 6 shall be in addition to any liability which the
Company or the Subsidiary Guarantors may otherwise have and shall extend, upon
the same terms and conditions, to each officer, director and partner of each
holder, agent and underwriter and each person, if any, who controls any holder,
agent or underwriter within the meaning of the Securities Act; and the

15


--------------------------------------------------------------------------------


obligations of the holders and any agents or underwriters contemplated by this
Section 5 shall be in addition to any liability which the respective holder,
agent or underwriter may otherwise have and shall extend, upon the same terms
and conditions, to each officer and director of the Company or the Subsidiary
Guarantors (including any person who, with his consent, is named in any
registration statement as about to become a director of the Company or the
Subsidiary Guarantors) and to each person, if any, who controls the Company
within the meaning of the Securities Act.

6.             Underwritten Offering.  Any Holder of Registrable Securities who
desires to do so may sell Registrable Securities (in whole or in part) in an
underwritten offering; provided that (i) the Electing Holders of at least
33-1/3% in aggregate principal amount of the Registrable Securities then covered
by the Shelf Registration Statement shall request such an offering and (ii) at
least such aggregate principal amount of such Registrable Securities shall be
included in such offering; and provided further that the Company shall not be
obligated to cooperate with more than one underwritten offering during the
Effectiveness Period.  Upon receipt of such a request, the Company shall provide
all Holders of Registrable Securities written notice of the request, which
notice shall inform such Holders that they have the opportunity to participate
in the offering.  In any such under­written offering, the investment banker or
bankers and manager or managers that will administer the offering will be
selected by, and the underwriting arrangements with respect thereto (including
the size of the offering) will be approved by, the holders of a majority of the
Registrable Securities to be included in such offering; provided, however, that
such investment bankers and managers and underwriting arrangements must be
reasonably satisfactory to the Company.  No Holder may participate in any
underwritten offering contemplated hereby unless (a) such Holder agrees to sell
such Holder’s Registrable Securities to be included in the underwritten offering
in accordance with any approved underwriting arrangements, (b) such Holder
completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such approved underwriting arrangements, and (c) if
such Holder is not then an Electing Holder, such Holder returns a completed and
signed Notice and Questionnaire to the Company in accordance with Section
3(a)(ii) hereof within a reasonable amount of time before such underwritten
offering.  The Holders participating in any underwritten offering shall be
responsible for any underwriting discounts and commissions and fees and, subject
to Section 4 hereof, expenses of their own counsel.  The Company shall pay all
expenses customarily borne by issuers in an underwritten offering, including but
not limited to filing fees, the fees and disburse­ments of its counsel and
independent public accountants and any printing expenses incurred in connection
with such underwritten offering.  Notwithstanding the foregoing or the
provisions of Section 3(n) hereof, upon receipt of a request from the Managing
Underwriter or a representative of holders of a majority of the Registrable
Securities to be included in an underwritten offering to prepare and file an
amendment or supplement to the Shelf Registration Statement and Prospectus in
connec­tion with an underwritten offering, the Company and the Subsidiary
Guarantors may delay the filing of any such amend­ment or supplement for up to
90 days if the Board of Directors of the Company shall have determined in good
faith that the Company has a bona fide business reason for such delay.

16


--------------------------------------------------------------------------------


7.                                      Special Interest.

(a)           Notwithstanding any postponement of effectiveness permitted by
Section 2(a) hereof, if (i) on or prior to the 120th day following the Closing
Date, a Shelf Registration Statement has not been filed or designated with the
Commission or (ii) on or prior to the 180th day following the Closing Date, such
Shelf Registration Statement is not declared effective by the Commission (or, if
previously effective, designated) (each, a “Registration Default”), the Company
shall be required to pay special interest (“Special Interest”), from and
including the day following such Registration Default until such Shelf
Registration Statement is either so filed or designated, as applicable, or so
filed and subsequently declared effective, as applicable, at a rate per annum
equal to an additional one-quarter of one percent (0.25%) of the principal
amount of Registrable Securities, to and including the 90th day following such
Registration Default and one-half of one percent (0.50%) thereof from and after
the 91st day following such Registration Default.

(b)           In the event that (i) the Shelf Registration Statement ceases to
be effective, (ii) the Company and the Subsidiary Guarantors suspend the use of
the Prospectus pursuant to Section 2(c) or 3(j) hereof, (iii) the Holders are
not authorized to use the Prospectus pursuant to Section 3(g) hereto or (iv) the
Holders are otherwise prevented or restricted by the Company and the Subsidiary
Guarantors from effecting sales or an Effective Failure, as applicable, pursuant
to the Shelf Registration Statement (an “Effective Failure”) for more than 30
days, whether or not consecutive, in any 90-day period, or for more than 90
days, whether or not consecutive, during any 12-month period, then the Company
shall pay Special Interest at a rate per annum equal to an additional
one-quarter of one percent (0.25%) of the principal amount of Registrable
Securities from the 31st day of the applicable 90-day period or the 91st day of
the applicable 12-month period, as the case may be, and at a rate per anuum
equal to an additional one-half of one percent (0.50%) thereafter, that any such
Effective Failure has existed until the earlier of (1) the time the Holders of
Registrable Securities are again able to make sales under the Shelf Registration
Statement or (2) the expiration of the Effectiveness Period.

(c)           Following the cure of a Registration Default or an Effective
Failure, as applicable, Special Interest will cease to accrue with respect to
that Registration Default or Effective Failure, respectively.  In addition, no
Special Interest will accrue after the end of the Effectiveness Period and no
Special Interest will accrue on and after the date a Registrable Security that
is a note is converted in accordance with the Indenture.  However, the Company
shall remain liable for any previously accrued additional Special Interest.  Any
amounts to be paid as Special Interest pursuant to paragraphs (a) or (b) of this
Section 7 shall be paid in cash semi-annually in arrears, with the first
semi-annual payment due on the first Interest Payment Date (as defined in the
Indenture), as applicable, following the date of such Registration Default or
Effective Failure, as applicable.  Such Special Interest will accrue (1) in
respect of the Securities at the rates set forth in paragraphs (a) or (b) of
this Section 7, as applicable, on the principal amount of the Securities and (2)
in respect of the Common Stock issued upon conversion of the Securities, at the
rates set forth in paragraphs (a) or (b) of this Section 7, as applicable,
applied to the Conversion Price (as defined in the Indenture) at that time.

17


--------------------------------------------------------------------------------


(d)           Except as provided in Section 8(b) hereof, the Special Interest as
set forth in this Section 7 shall be the exclusive monetary remedy available to
the Holders of Registrable Securities for such Registration Default or Effective
Failure. In no event shall the Company be required to pay Special Interest in
excess of the applicable maximum amount of one-half of one percent (0.50%) per
annum set forth above, regardless of whether one or multiple Registration
Defaults or Effective Failures exist.

8.                                       Miscellaneous.

(a)           Other Registration Rights.  The Company may grant registration
rights that would permit any person that is a third party the right to
piggy-back on any Shelf Registration Statement, provided that if the Managing
Underwriter of any underwritten offering conducted pursuant to Section 6 hereof
notifies the Company and the Electing Holders that the total amount of
securities which the Electing Holders and the holders of such piggy-back rights
intend to include in any Shelf Regis­tration Statement is so large as to
materially threaten the success of such offering (including the price at which
such securities can be sold), then the amount, number or kind of securities to
be offered for the account of holders of such piggy-back rights will be reduced
to the extent necessary to reduce the total amount of securities to be included
in such offering to the amount, number and kind recommended by the Man­aging
Underwriter prior to any reduction in the amount of Registrable Securities to be
included in such Shelf Registration Statement.  The Company has granted
piggy-back rights (the “Existing Piggy-Back Rights”) to certain persons party to
that certain Shareholders Agreement, dated as of March 1, 2002 (the
“Shareholders Agreement”), among the Company, Asbury Automotive Holdings, L.L.C.
and other stockholders listed on the signature pages thereto.  Notwithstanding
anything contrary stated in this Section 8(a), the terms of the Shareholders
Agreement relating to the Existing Piggy-Back Rights shall control the rights to
piggy-back on any Shelf Registration Statement by the parties to the
Shareholders Agreement.

(b)           Specific Performance.  The parties hereto acknowledge that there
would be no adequate remedy at law if the Company or any of the Subsidiary
Guarantors fails to perform any of its obligations hereunder and that the
Purchasers and the Holders from time to time may be irreparably harmed by any
such failure, and accordingly agree that the Purchasers and such Holders, in
addition to any other remedy to which they may be entitled at law or in equity
and without limiting the remedies available to the Electing Holders under
Section 7 hereof, shall be entitled to compel specific performance of the
obligations of the Company and the Subsidiary Guarantors under this Registration
Rights Agreement in accordance with the terms and conditions of this
Registration Rights Agreement, in any court of the United States or any State
thereof having jurisdiction.

(c)           Amendments and Waivers.  This Agreement, including this Section
8(c), may be amended, and waivers or consents to departures from the provisions
hereof may be given, only by a written instrument duly executed by the Company
and the holders of a majority in aggregate principal amount of Registrable
Securities then outstanding.  Each Holder of Registrable Securities outstanding
at the time of any such amendment, waiver or consent or thereafter shall be
bound by any amendment, waiver or consent effected pursuant to this

18


--------------------------------------------------------------------------------


Section 8(c), whether or not any notice, writing or marking indicating such
amendment, waiver or consent appears on the Registrable Securities or is
delivered to such Holder.

(d)           Notices.  All notices and other communications provided for or
permitted hereunder shall be given as provided in the Indenture.

(e)           Parties in Interest.  The parties to this Agreement intend that
all Holders of Registrable Securities shall be entitled to receive the benefits
of this Agreement and that any Electing Holder shall be bound by the terms and
provisions of this Agreement by reason of such election with respect to the
Registrable Securities which are included in a Shelf Registration Statement. 
All the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the respective successors
and assigns of the parties hereto and any Holder from time to time of the
Registrable Securities to the aforesaid extent.  In the event that any
transferee of any Holder of Registrable Securities shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be entitled to receive the benefits of and, if an Electing Holder, be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement to the aforesaid extent.

(f)            Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

(g)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

(h)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

(i)            Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties hereto shall be enforceable to the fullest extent permitted by law.

(j)            Survival.  The respective indemnities, agreements,
representations, warranties and other provisions set forth in this Agreement or
made pursuant hereto shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Electing Holder, any director, officer or partner of such Holder, any
agent or underwriter, any director, officer or partner of such agent or
underwriter, or any controlling person of any of the foregoing, and shall
survive the transfer and registration of the Registrable Securities of such
Holder.

19


--------------------------------------------------------------------------------


Please confirm that the foregoing correctly sets forth the agreement between the
Company, the Subsidiary Guarantors and you.

Very truly yours,

 

 

 

 

 

 

 

 

 

Asbury Automotive Group, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ J. Gordon Smith

 

 

 

Name:

J. Gordon Smith

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Asbury Automotive Management L.L.C.

 

 

Asbury Automotive South, L.L.C.

 

 

Asbury Automotive West, L.L.C.

 

 

Asbury Automotive Southern California L.L.C.

 

 

Asbury Arkansas Hund L.L.C.

 

 

Asbury AR Niss L.L.C .

 

 

Asbury Automotive Arkansas Dealership Holdings L.L.C.

 

 

Asbury Automotive Arkansas L.L.C.

 

 

Asbury MS Gray-Daniels L.L.C.

 

 

Asbury MS Metro L.L.C.

 

 

Escude-M L.L.C.

 

 

Escude-MO L.L.C.

 

 

Escude-NN L.L.C.

 

 

Escude-NS L.L.C.

 

 

Escude-T L.L.C.

 

 

NP FLM L.L.C.

 

 

NP MZD L.L.C.

 

 

NP VKW L.L.C.

 

 

Premier NSN L.L.C.

 

 

Premier Pon L.L.C.

 

 

Prestige Bay L.L.C.

 

 

Prestige Toy L.L.C.

 

 

Asbury Atlanta AC L.L.C.

 

 

Asbury Atlanta AU L.L.C.

 

 

Asbury Atlanta BM L.L.C.

 

 

Asbury Atlanta Chevrolet L.L.C.

 

 

Asbury Atlanta Hon L.L.C.

 

 

Asbury Atlanta Infiniti L.L.C.

 

 

20


--------------------------------------------------------------------------------


 

Asbury Atlanta Jaguar L.L.C.

 

 

Asbury Atlanta Lex L.L.C.

 

 

Asbury Atlanta VL L.L.C.

 

 

Asbury Automotive Atlanta L.L.C.

 

 

Atlanta Real Estate Holdings L.L.C.

 

 

Spectrum Insurance Services L.L.C.

 

 

Asbury Automotive Fresno L.L.C.

 

 

Asbury Fresno Imports L.L.C.

 

 

AF Motors, L.L.C.

 

 

ALM Motors, L.L.C.

 

 

ANL, L.P. (by its general partner Asbury Jax Management L.L.C.)

 

 

Asbury Automotive Central Florida, L.L.C.

 

 

Asbury Automotive Deland, L.L.C.

 

 

Asbury Automotive Florida, L.L.C.

 

 

Asbury Automotive Jacksonville GP L.L.C.

 

 

Asbury Automotive Jacksonville, L.P. (by its general partner Asbury Automotive
Jacksonville GP L.L.C.)

 

 

Asbury Deland Imports 2, L.L.C.

 

 

Asbury Jax AC L.L.C.

 

 

Asbury Jax Holdings, L.P. (by its general partner Asbury Jax Management L.L.C.)

 

 

Asbury Jax K L.L.C.

 

 

Asbury Jax Management L.L.C.

 

 

Asbury Jax PB Chev L.L.C.

 

 

Asbury-Deland Imports, L.L.C.

 

 

Avenues Motors, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

Bayway Financial Services, L.P. (by its general partner Asbury Jax Management
L.L.C.)

 

 

BFP Motors L.L.C.

 

 

C&O Properties, Ltd.  (by its general partner Asbury Jax Management L.L.C.)

 

 

CFP Motors, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

CH Motors, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

CHO Partnership, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

CK Chevrolet L.L.C.

 

 

CK Motors LLC

 

 

CN Motors, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

Coggin Automotive Corp.

 

 

21


--------------------------------------------------------------------------------


 

Coggin Cars L.L.C.

 

 

Coggin Chevrolet L.L.C.

 

 

Coggin Management, L.P. (by its general partner Asbury Jax Management L.L.C.)

 

 

CP-GMC Motors, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

CSA Imports L.L.C.

 

 

HFP Motors L.L.C.

 

 

KP Motors L.L.C.

 

 

Asbury MS Chev, L.L.C.

 

 

Asbury Automotive Mississippi, L.L.C.

 

 

Asbury MS Wimber L.L.C.

 

 

Asbury MS Yazoo L.L.C.

 

 

Asbury No Cal Niss L.L.C.

 

 

Asbury Sacramento Imports L.L.C.

 

 

Asbury So Cal DC L.L.C.

 

 

Asbury So Cal Hon L.L.C.

 

 

Asbury So Cal Niss L.L.C.

 

 

Asbury Automotive North Carolina Dealership Holdings L.L.C.

 

 

Asbury Automotive North Carolina L.L.C.

 

 

Asbury Automotive North Carolina Management L.L.C.

 

 

Asbury Automotive North Carolina Real Estate Holdings L.L.C.

 

 

Camco Finance II L.L.C.

 

 

Camco Finance L.L.C.

 

 

Crown Acura/Nissan, LLC

 

 

Crown Battleground, LLC

 

 

Crown CHH L.L.C.

 

 

Crown CHO L.L.C.

 

 

Crown CHV L.L.C.

 

 

Crown Dodge, LLC

 

 

Crown FDO L.L.C.

 

 

Crown FFO Holdings L.L.C.

 

 

Crown FFO L.L.C.

 

 

Crown Fordham L.L.C.

 

 

Crown GAC L.L.C.

 

 

Crown GAU L.L.C.

 

 

Crown GBM L.L.C.

 

 

Crown GCA L.L.C.

 

 

Crown GCH L.L.C.

 

 

Crown GDO L.L.C.

 

 

Crown GHO L.L.C.

 

 

Crown GKI L.L.C.

 

 

Crown GMI L.L.C.

 

 

22


--------------------------------------------------------------------------------


 

Crown GNI L.L.C.

 

 

Crown GPG L.L.C.

 

 

Crown GVO L.L.C.

 

 

Crown Honda, LLC

 

 

Crown Honda-Volvo, LLC

 

 

Crown Mitsubishi, LLC

 

 

Crown Motorcar Company L.L.C.

 

 

Crown Raleigh L.L.C.

 

 

Crown RIA L.L.C.

 

 

Crown RIB L.L.C.

 

 

Crown Royal Pontiac, LLC

 

 

Crown SJC L.L.C.

 

 

Crown SNI L.L.C.

 

 

RER Properties, LLC

 

 

RWIJ Properties, LLC

 

 

Asbury Automotive Oregon L.L.C.

 

 

Asbury Automotive Oregon Management L.L.C.

 

 

Thomason Frd L.L.C.

 

 

Thomason Auto Credit Northwest, Inc.

 

 

Thomason Dam L.L.C.

 

 

Thomason Hon L.L.C.

 

 

Thomason Hund L.L.C.

 

 

Thomason Maz L.L.C.

 

 

Thomason Niss L.L.C.

 

 

Thomason Outfitters L.L.C.

 

 

Thomason Pontiac-GMC L.L.C.

 

 

Thomason Suzu L.L.C.

 

 

Thomason TY L.L.C.

 

 

Thomason Zuk L.L.C.

 

 

Asbury Automotive St. Louis, L.L.C.

 

 

Asbury St. Louis Cadillac L.L.C.

 

 

Asbury St. Louis Lex L.L.C.

 

 

Asbury St. Louis Gen L.L.C.

 

 

Asbury Automotive Brandon, L.P. (by its general partner Asbury Tampa Management
L.L.C.)

 

 

Asbury Automotive Tampa GP L.L.C.

 

 

Asbury Automotive Tampa, L.P. (by its general partner Asbury Automotive Tampa GP
L.L.C.)

 

 

Asbury Tampa Management L.L.C.

 

 

JC Dealer Systems L.L.C.

 

 

Precision Computer Services, Inc.

 

 

Precision Enterprises Tampa, Inc.

 

 

Precision Infiniti, Inc.

 

 

23


--------------------------------------------------------------------------------


 

Precision Motorcars, Inc.

 

 

Precision Nissan, Inc.

 

 

Tampa Hund, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

Tampa Kia, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

Tampa LM, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

Tampa Mit, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

Tampa Suzu, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

WMZ Brandon Motors, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

WMZ Motors, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

WTY Motors L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

Asbury Automotive Texas Holdings L.L.C.

 

 

Asbury Automotive Texas L.L.C.

 

 

Asbury Automotive Texas Real Estate Holdings L.P. (by its general partner Asbury
Texas Management L.L.C.)

 

 

Asbury Texas Management L.L.C.

 

 

McDavid Auction, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Austin-Acra, L.P. (by its general partner Asbury Texas Management
L.L.C.)

 

 

McDavid Frisco-Hon, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Grande, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Houston-Hon, L.P. (by its general partner Asbury Texas Management
L.L.C.)

 

 

McDavid Houston-Kia, L.P. (by its general partner Asbury Texas Management
L.L.C.)

 

 

McDavid Houston-Niss, L.P. (by its general partner Asbury Texas Management
L.L.C.)

 

 

McDavid Irving-Hon, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Irving-PB&G, L.P. (by its general partner Asbury Texas Management
L.L.C.)

 

 

McDavid Irving-Zuk, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

24


--------------------------------------------------------------------------------


 

McDavid Outfitters, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Plano-Acra, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

Plano Lincoln-Mercury, Inc.

 

 

 

 

 

 

 

 

By:

/s/ J. Gordon Smith

 

 

 

Name:

J. Gordon Smith

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Asbury Automotive Group Holdings, Inc.

 

 

Asbury Automotive Group L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ J. Gordon Smith

 

 

 

Name:

J. Gordon Smith

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

Asbury Automotive Financial Services, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Lynne A. Burgess

 

 

 

Name:

Lynne A. Burgess

 

 

 

Title:

Vice President and Assistant Secretary

 

 

25


--------------------------------------------------------------------------------


Accepted as of the date hereof:

Goldman, Sachs & Co.
Deutsche Bank Securities Inc.

By:

/s/ Goldman, Sachs & Co.

 

 

(Goldman, Sachs & Co.)

 

 

 

On behalf of each of the Purchasers

 

26


--------------------------------------------------------------------------------


Appendix A

Asbury Automotive Group, Inc.

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT - IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE:  [DATE]

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Asbury Automotive Group, Inc. (the
“Company”) 3.00% Senior Subordinated Convertible Notes due 2012 (the
“Securities”) are held.

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof.  In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline for response].  Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you.  If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact Asbury Automotive
Group, Inc., 622 Third Avenue, 37th Floor, New York, New York 10017, (212)
885-2500.

27


--------------------------------------------------------------------------------


Asbury Automotive Group, Inc.

Notice of Registration Statement
and
Selling Securityholder Questionnaire

[Date]

Asbury Automotive Group, Inc. (the “Company”) has filed with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form [       ] (the “Shelf Registration Statement”) for the registration and
resale under Rule 415 of the United States Securities Act of 1933, as amended
(the “Securities Act”), of the Company’s 3.00% Senior Subordinated Convertible
Notes due 2012 (the “Securities”) and the shares of common stock, par value $.01
per share (the “Common Stock”), issuable upon conversion thereof, in accordance
with the Registration Rights Agreement, dated as of March 16, 2007 (the
“Registration Rights Agreement”), between the Company, the Subsidiary Guarantors
(as defined in the Registration Rights Agreement) and the purchasers named
therein.  A copy of the Registration Rights Agreement is attached hereto.  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

In order to have Registrable Securities included in the Shelf Registration
Statement (or a supplement or amendment thereto), this Notice of Registration
Statement and Selling Securityholder Questionnaire (“Notice and Questionnaire”)
must be completed, executed and delivered to the Company at the address set
forth herein for receipt ON OR BEFORE [DEADLINE FOR RESPONSE].  Beneficial
owners of Registrable Securities who do not complete, execute and return this
Notice and Questionnaire by such date (i) will not be named as selling
securityholders in the Shelf Registration Statement and (ii) may not use the
Prospectus forming a part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus.  Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

28


--------------------------------------------------------------------------------


The term “Registrable Securities” is defined in the Registration Rights
Agreement to mean all or any portion of the Securities issued from time to time
under the Indenture in registered form and the shares of Common Stock issuable
upon conversion of such Securities; provided, however, that a security ceases to
be a Registrable Security when it is no longer a Restricted Security.

The term “Restricted Security” is defined in the Registration Rights Agreement
to mean any Security or share of Common Stock issuable upon conversion thereof
except any such Security or share of Common Stock which (i) has been effectively
registered under the Securities Act and sold in a manner contemplated by the
Shelf Registration Statement, (ii) has been transferred in compliance with Rule
144 under the Securities Act (or any successor provision thereto) or is
transferable pursuant to paragraph (k) of such Rule 144 (or any successor
provision thereto), or (iii) has otherwise been transferred and a new Security
or share of Common Stock not subject to transfer restrictions under the
Securities Act has been delivered by or on behalf of the Company in accordance
with the Indenture.

ELECTION

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3).  The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 5 of the Registration Rights Agreement,
as if the undersigned Selling Securityholder were an original party thereto.

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and the Trustee the Notice of Transfer (completed and signed) set forth in
Exhibit 1 to this Notice and Questionnaire.

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

29


--------------------------------------------------------------------------------


QUESTIONNAIRE

(1)          (a)   Full Legal Name of Selling Securityholder:

(b)         Full Legal Name of Registered Holder (if not the same as in (a)
above) of Registrable Securities Listed in Item (3) Below:

(c)      Full Legal Name of DTC Participant (if applicable and if not the same
as (b) above) Through Which Registrable Securities Listed in Item (3) Below are
Held:

(2)                                  Address for Notices to Selling
Securityholder:

Telephone:
Fax:
Contact Person:

(3)                                  Beneficial Ownership of Securities:

Except as set forth below in this Item (3), the undersigned Selling
Securityholder does not beneficially own any Securities or shares of Common
Stock issued upon conversion, repurchase or redemption of any Securities.

(a)          Principal amount of Registrable Securities (as defined in the
Registration Rights Agreement) beneficially owned:
CUSIP No(s). of such Registrable Securities: 

Number of shares of Common Stock (if any) issued upon conversion, repurchase or
redemption of Registrable Securities:

(b)         Principal amount of Securities other than Registrable Securities
beneficially owned:
CUSIP No(s). of such other Securities: 

Number of shares of Common Stock (if any) issued upon conversion of such other
Securities:

(c)          Principal amount of Registrable Securities which the undersigned
wishes to be included in the Shelf Registration Statement          CUSIP No(s).
of such Registrable Securities to be included in the Shelf Registration
Statement: 

30


--------------------------------------------------------------------------------


Number of shares of Common Stock (if any) issued upon conversion of Registrable
Securities which are to be included in the Shelf Registration Statement:

(4)                                  Beneficial Ownership of Other Securities of
the Company:

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any shares of Common
Stock or any other securities of the Company, other than the Securities and
shares of Common Stock listed above in Item (3).

State any exceptions here:

(5)                                  Relationships with the Company:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

State any exceptions here:

(6)                                  Plan of Distribution:

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all):  Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents.  Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices.  Such sales may be effected in transactions (which may involve crosses
or block transactions) (i) on any national securities exchange or quotation
service on which the Registrable Securities may be listed or quoted at the time
of sale, (ii) in the over-the-counter market, (iii) in transactions otherwise
than on such exchanges or services or in the over-the-counter market, or (iv)
through the writing of options.  In connection with sales of the Registrable
Securities or otherwise, the Selling Securityholder may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
Registrable Securities in the course of hedging the positions they assume.  The
Selling Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

State any exceptions here:

31


--------------------------------------------------------------------------------


Note:  In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the prospectus
delivery and other provisions of the Securities Act and the Exchange Act and the
rules and regulations thereunder, particularly Regulation M.

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus.  The Selling Securityholder understands that such
information will be relied upon by the Company and the Subsidiary Guarantors in
connection with the preparation of the Shelf Registration Statement and related
Prospectus.

In accordance with the Selling Securityholder’s obligation under Section 3(a) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect.  All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing, by hand-delivery, first-class mail, or air courier
guaranteeing overnight delivery as follows:

(i)    To the Company and the Subsidiary Guarantors:

Asbury Automotive Group Inc.

622 Third Avenue, 37th Floor

New York, New York 10017

Attention: Secretary

(ii)   With a copy to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, New York  10019

Attention: Andrew J. Pitts

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit

32


--------------------------------------------------------------------------------


of and shall be enforceable by the respective successors, heirs, personal
representatives, and assigns of the Company and the Selling Securityholder (with
respect to the Registrable Securities beneficially owned by such Selling
Securityholder and listed in Item (3) above).  This Agreement shall be governed
in all respects by the laws of the State of New York.

33


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:

 

 

 

 

 

 

 

Selling Securityholder

 

(Print/type full legal name of beneficial owner of Registrable Securities)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY  10019

Attention: Andrew J. Pitts

34


--------------------------------------------------------------------------------


Exhibit 1
to Appendix A

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

The Bank of New York
Asbury Automotive Group, Inc.
c/o The Bank of New York
101 Barclay Street
New York, NY 10286

Attention:  Trust Officer

Re:          Asbury Automotive Group, Inc. (the “Company”)

3.00% Senior Subordinated Convertible Notes due 2012 (the “Notes”)

Dear Sirs:

Please be advised that                                     has transferred
$                        aggregate principal amount of the above-referenced
Notes or shares of the Company’s common stock, issued upon conversion,
repurchase or redemption of Notes, pursuant to an effective Registration
Statement on Form [      ] (File No. 333-         ) filed by the Company.

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the Notes
or common stock is named as a selling securityholder in the Prospectus dated
[date], or in amendments or supplements thereto, and that the aggregate
principal amount of the Notes or number of shares of common stock transferred
are [a portion of] the Notes or shares of common stock listed in such Prospectus
as amended or supplemented opposite such owner’s name.

Dated:

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

By:

 

 

 

 

(Authorized Signature)

 

35


--------------------------------------------------------------------------------